Citation Nr: 1415019	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-14 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression.

2.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for anxiety disorder.


REPRESENTATION

Appellant represented by:	Jaya A. Shurtliff, Attorney


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from March 2004 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and  November 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Cheyenne, Wyoming.  In January 2009, service connection for anxiety was denied.  In November 2009, the prior denial of service connection was continued, service connection for PTSD was denied, and it was determined that new and material evidence had not been received to reopen the previously denied claim of service connection for depression.

The Veteran presently seeks to reopen a claim of service connection for depression that had previously been denied in February 2007.   The Veteran did not appeal that decision, and in order for VA to review the merits of the claim, the Veteran must submit new and material evidence.   The Board is required to address this issue despite the RO's findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).   As such, the issue has been captioned as set forth above.

The Board notes that the Veteran requested a hearing before a Veterans Law Judge at the RO.  A video conference hearing was scheduled in July 2012.  However, the Veteran cancelled his hearing request in July 2012.  As such, the Veteran's hearing request has been withdrawn.  See 38 C.F.R. § 20.704(e).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of service connection for depression, on the merits, along with service connection for anxiety and PTSD, are REMANDED to the RO.  VA will notify the appellant if further action is required.

FINDINGS OF FACT

1.  Service connection for depression was denied by the RO in February 2007; the Veteran did not submit a timely notice of disagreement and new and material evidence was not received during the relevant appeal period.

2.  Evidence received since the February 2007 RO decision that denied service connection for depression relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The unappealed February 2007 RO decision that denied service connection for depression is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302, 20.1103 (2013).

2.  The additional evidence received since the February 2007 rating decision that denied service connection for depression is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) .

In this decision, the Board has reopened the Veteran's claim of service connection 
for depression, and has remanded it for further development; therefore, further notice or assistance is unnecessary to assist the Veteran in substantiating the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Reopening Service Connection for Depression

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as psychoses, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In this case, the Veteran asserts that he currently has depression that is manifested as a result of his period of active service.  He did not submit a notice of disagreement to the February 2007 rating decision denying service connection. Moreover, no evidence was received within the appeal period after the decision such as to preclude its finality.  38 U.S.C.A. § 7105(c) (West 2002); cf. 38 C.F.R. § 3.156(b) (2013) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  Therefore, the February 2007 determination became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a) , 3.160(d), 20.302 (2013).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

Here, the last final denial of the Veteran's claim was based on a finding of no evidence in support of a current disability.  Evidence received since the last final denial includes diagnoses of depression within VA treatment records from February 2009 to May 2010, as well as a November 2009 VA examination.  

With consideration of the low threshold as described in Shade, and presuming the medical evidence to be credible for the purposes of reopening, this evidence is new and material.  Such evidence is sufficient to support a finding of a current disability.  
The new evidence, when considered with the old, triggers VA's duty to assist the Veteran in developing his claim.  Hence, it raises a reasonable possibility of substantiating the claim.  New and material has been received, the claim must, therefore, be reopened.  See 38 C.F.R. § 3.156(a), Shade, 24 Vet. App. at 117-18.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for depression is reopened.



REMAND

In March 2009, the Veteran claimed entitlement to service connection for PTSD due to military sexual trauma.  VA treatment records from February 2009 through May 2010 show treatment for PTSD, variously diagnosed as secondary to military sexual trauma and/or a gunshot wound sustained during service.  Although PTSD was not diagnosed in service, service connection has been established for residuals of a gunshot wound.

If a PTSD claim is based on claimed in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2013).

In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims for PTSD based on personal assault.  In particular, the Court held that the provisions in M21-1R, Part IV, Subpart ii, Section D, Chapter 17, which address PTSD claims based on personal assault, are substantive rules that are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).

M21-1R, Part IV, Subpart ii, Section D, Chapter 17 states that, in cases of assault, development of alternate sources for information is critical.  There is provided an extensive list of alternative sources competent to provide credible evidence that may support the conclusion that the event occurred, to include medical records, military or civilian police reports, reports from crisis intervention centers, testimonial statements from confidants, and copies of personal diaries or journals. Id.  In addition, 38 C.F.R. § 3.304(f)(3) provides that behavior changes that occurred at the time of the incident may indicate the occurrence of an in-service stressor.  The Court in Patton stated that such changes in behavior should be examined and clinically interpreted to determine whether they constitute evidence of "(v)isits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment."

Consequently, additional development should be undertaken based on the Veteran's testimony and VA's duty to assist the Veteran concerning the verification of the Veteran's alleged stressor event - an in-service personal assault. 

The Board recognizes that the present case falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  See, e.g., Patton, supra.  More particularized requirements are established regarding the development of "alternative sources" of information as service records "may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities."  See the Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part III, para. 5.14c(5).  These special evidentiary procedures for PTSD claims based on personal assault are substantive rules that are the equivalent of VA regulations.  See YR, supra; see also Cohen v. Brown, 10 Vet. App. 128   (1997).

The Court has stated that "VA has provided special evidentiary development procedures, including the interpretation of behavioral changes by a clinician and interpretation in relation to a medical diagnosis" with regard to personal assault cases.  Patton, supra.  The Court in Patton stated that behavior changes (of the type now contemplated by 38 C.F.R. § 3.304(f)(3) ) should be examined and clinically interpreted to determine whether they constitute evidence of, for example, "[v]isits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment."  Since history has shown that it is not unusual for there to be an absence of military records documenting the events of which the Veteran complains, evidence from sources other than the service records may corroborate an account of a stressor incident. 

VA regulations provide that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  See 38 C.F.R. § 3.304(f)(3); Bradford v. Nicholson, 20 Vet. App. 200, 206 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999).

In this case, the Veteran has not been provided a Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault (VA Form 21-0781a), and he has not been given complete notice of the laws and regulations governing PTSD claims based on reports of personal assault, to include the M21-1 MR, Part III, para. 5.14c(5).  On remand, the Veteran should be afforded a VA Form 21-9781a to complete and submit in connection with his alleged in-service personal assault, and he should be notified of the laws and regulations necessary to substantiate a claim for an acquired psychiatric disorder due to an in-service personal assault.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Further, while the Veteran has been afforded a VA examination in connection with his acquired psychiatric disorder claim in November 2009, the VA examiner failed to address the asserted in-service assault or whether he has an acquired psychiatric disorder that is causally related to service, to include the reported in-service personal assault.  The Court has held that a VA examination is necessary where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  The third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology.  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006). 

Therefore, the Veteran should be scheduled for an appropriate VA examination to determine the likelihood that the alleged personal assault during service occurred, and if so, whether any current acquired psychiatric disorder is related to his service, to include the alleged in-service personal assault.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

As indicated above, the Board has reopened the Veteran's claim of entitlement to service connection for depression.  The Veteran has also claimed entitlement to service connection for anxiety.  During service, treatment providers assessed anxiety and/or panic attacks in May, June, July, and August 2006, and consistently assessed major depressive disorder or depression, not otherwise specified, from February through August 2006.  Following service, he has been treated intermittently for depression, anxiety, and major depressive disorder.

In an addendum to a prior VA examination report dated in October 2010, the examiner noted that the Veteran's service treatment records indicated that he was diagnosed with depression and personality disorder, not otherwise specified, in service.  The examiner opined that the current diagnoses of borderline personality disorder and depression were are not causally related to the conditions he was experiencing in service.  The Veteran's personality disorder was said to be a development condition that was causally related to negative experiences (abuse and/or neglect) in childhood.  His depression and substance abuse conditions were secondary to the personality disorder, which was common.

The Board finds that the November 2009 and October 2010 VA opinions are inadequate.  First, the examiner did not address the Veteran's diagnoses of anxiety and PTSD.  Second, the examiner failed to opine as to whether the Veteran's depression clearly and unmistakably pre-existed service or was aggravated therein.  Applicable law states that a Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  3 8 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013). 

Based on the above, the Board finds that the Veteran should be afforded a new VA examination to determine the precise nature and etiology of his claimed psychological disorders, to include whether any current psychological disorder clearly and unmistakable pre-existed service and whether such disorder was clearly and unmistakably not aggravated therein.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO shall take appropriate steps to contact the 
Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This shall specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

2.  The RO must assure that all notice and development required by the VCAA has been accomplished, to include providing the Veteran with notice of the criteria necessary to substantiate a service connection claim for PTSD based on a personal assault as per the M21-1 MR and the Court's holding in Patton v. West, 12 Vet. App. 272, 278 (1999).  A copy of the letter shall be sent to the Veteran's representative and noted in the claims file.

3.  The RO must provide the Veteran a Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault (VA Form 21-0781a), and request that he provide approximate dates and details concerning each asserted personal assault.

4.  After the completion of above, the RO must afford the Veteran an appropriate VA examination with a psychiatrist.  The claims file, to include a complete copy of this Remand, must be made available to the psychiatrist designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's medical history and assertions.  All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings reported in detail.

The examiner is requested to address the following:

(a)  The examiner shall clearly identify all psychiatric disorders found on examination and those experienced over the course of this appeal.  

(b)  In reviewing the Veteran's claims file, the examiner shall identify and examine all records indicating any signs/indicators or change of behavior or performance subsequent to the claimed assault alleged by the Veteran to have occurred during active service, and offer an opinion as to the clinical significance, if any, of such evidence to changes.  The examiner should then express an opinion as to whether it is at least as likely as not that any in-service assault or experiences described by the Veteran occurred.

If the examiner determines that any claimed in-service assault occurred, he or she should make a determination as to whether it is at least as likely as not that the Veteran has an acquired psychiatric disorder, to include PTSD, as a result of the alleged assault.

(c)  If the examiner determines that it is less likely as not that the Veteran experienced an in-service personal assault/stressor, he or she should make a determination as to whether it is at least as likely as not that the Veteran had an acquired psychiatric disorder, to include PTSD, was a result of another stressor, to include the gunshot wound the Veteran sustained during active service.

(d)  With respect to each diagnosed psychiatric disorder, the examiner shall opine as to whether it is at least as likely as not that the current psychiatric disability arose during service or is otherwise related to any incident of service.

(e)  If the examiner finds that any psychiatric disability clearly and unmistakably pre-existed service, the examiner shall opine as to whether it clearly and unmistakably was not aggravated by service. 

(f)  If a psychiatric disorder is not shown to have been caused or aggravated by service, the examiner shall opine as to whether it is at least as likely as not that it was (i) caused by or (ii) is aggravated by a service connected disability [residuals of a gunshot wound to the right thigh, asthma, and lateral collateral ligament strain with retropatellofemoral pain syndrome].

If aggravated, specify the baseline of psychiatric disability prior to aggravation, and the permanent, measurable increase in psychiatric disability resulting from the aggravation.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The physician must adequately summarize the relevant history and clinical findings, and provide adequate reasons for the medical conclusions rendered. 

5.  The RO will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6.  The RO will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


